908 So. 2d 512 (2005)
Sylvester L. BROWN, Petitioner,
v.
James CROSBY, Jr., Secretary, Florida Department of Corrections, Respondent.
No. 1D05-2242.
District Court of Appeal of Florida, First District.
June 23, 2005.
Rehearing Denied August 9, 2005.
Sylvester L. Brown, petitioner, pro se.
Charlie Crist, Attorney General, Tallahassee, for respondent.
PER CURIAM.
Sylvester L. Brown seeks habeas corpus relief, asserting that his life sentence violates the prohibition on sentences of "indefinite imprisonment" found in Article I, Section 17 of the Florida Constitution. We dismiss Brown's petition as unauthorized pursuant to Baker v. State, 878 So. 2d 1236 (Fla.2004), which reiterates the well-established rule that habeas corpus will not lie as a substitute for a motion for postconviction relief under the Rules of Criminal Procedure. We nonetheless note for the benefit of petitioner that it has been recognized that a life sentence is not an impermissible "indefinite sentence" for purposes of Article I, Section 17. See Alvarez v. State, 358 So. 2d 10 (Fla.1978); see also Johnson v. Crosby, 897 So. 2d 546 (Fla. 3d DCA 2005).
PETITION FOR WRIT OF HABEAS CORPUS DISMISSED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.